                Case 6:19-bk-14590-SY                      Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23                                     Desc
                                                           Main Document     Page 1 of 16
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Ryan                                                            Brittany
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's
     license or passport).         Middle name                                                     Middle name
     Bring your picture            Oliver                                                          Oliver
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2540                                                     xxx-xx-1966
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                Case 6:19-bk-14590-SY                   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23                                     Desc
                                                        Main Document     Page 2 of 16
Debtor 1   Ryan Oliver
Debtor 2   Brittany Oliver                                                                            Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 12782 5th Street
                                 Yucaipa, CA 92399
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 San Bernardino
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               Case 6:19-bk-14590-SY                      Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23                                     Desc
                                                          Main Document     Page 3 of 16
Debtor 1    Ryan Oliver
Debtor 2    Brittany Oliver                                                                               Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                Case 6:19-bk-14590-SY                   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23                                     Desc
                                                        Main Document     Page 4 of 16
Debtor 1    Ryan Oliver
Debtor 2    Brittany Oliver                                                                                Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                Case 6:19-bk-14590-SY                     Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23                                    Desc
                                                          Main Document     Page 5 of 16
Debtor 1    Ryan Oliver
Debtor 2    Brittany Oliver                                                                            Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document     Page 6 of 16
               Case 6:19-bk-14590-SY                       Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23                                   Desc
                                                           Main Document     Page 7 of 16
Debtor 1   Ryan Oliver
Debtor 2   Brittany Oliver                                                                                Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ M. Wayne Tucker                                                Date         May 28, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                M. Wayne Tucker 97905
                                Printed name

                                Dolen, Tucker, Popka & Abraham
                                Firm name

                                1710 Plum Lane
                                Suite A
                                Redlands, CA 92374
                                Number, Street, City, State & ZIP Code

                                Contact phone     909-217-7688                               Email address         tucker@waynetuckerlaw.com
                                97905 CA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                            Main Document     Page 8 of 16

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Ryan Oliver
                       12782 5th Street
                       Yucaipa, CA 92399


                       Brittany Oliver
                       12782 5th Street
                       Yucaipa, CA 92399


                       M. Wayne Tucker
                       Dolen, Tucker, Popka & Abraham
                       1710 Plum Lane
                       Suite A
                       Redlands, CA 92374


                       American Cash Advance
                       610 N. Burnside Avenue
                       Gonzales, LA 70737


                       Baton Rouge Hauling Republic Svcs
                       12451 Leisure Road
                       Baton Rouge, LA 70807


                       Beaver Medical Group
                       c/o Designed Billing Solutions
                       1 Centerpoint Drive
                       Suite 450
                       La Palma, CA 90623


                       Bluegrass Cellular
                       PO Box 740881
                       Cincinnati, OH 45274


                       Chase Bank
                       National Bank By Mail
                       PO Box 36520
                       Louisville, KY 40233
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document     Page 9 of 16


                   Conns Credit Corp
                   Box 2358
                   Beaumont, TX 77704


                   Convergent Outsourcing, Inc.
                   800 Sw 39th St
                   Renton, WA 98057


                   Convergent Outsourcing, Inc.
                   Attn: Bankruptcy
                   Po Box 9004
                   Renton, WA 98057


                   Credit First National Association
                   6275 Eastland Rd
                   Brookpark, OH 44142


                   Credit First National Association
                   Attn: Bankruptcy
                   Po Box 81315
                   Cleveland, OH 44181


                   Crescent Bank & Trust, Inc.
                   5401 Jefferson Hwy Ste D
                   Harahan, LA 70123


                   Crescent Bank & Trust, Inc.
                   Attn: Bankruptcy
                   Po Box 61813
                   New Orleans, LA 70161


                   Designed Receivable Solutions, Inc. / DR
                   1 Centerpointe Drive
                   La Palma, CA 90623
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document    Page 10 of 16


                   Designed Receivable Solutions, Inc. / DR
                   Attn: Bankruptcy
                   1 Centerpointe Drive, Suite 450
                   La Palma, CA 90623


                   EGS Financial Care, INc.
                   PO Box 1020
                   Dept 806
                   Horsham, PA 19044


                   Emergency Physicians
                   c/o Harvard Collection Services Inc
                   4839 N. Elston Avenue
                   Chicago, IL 60630


                   FedLoan Servicing
                   Pob 60610
                   Harrisburg, PA 17106


                   FedLoan Servicing
                   Attn: Bankruptcy
                   Po Box 69184
                   Harrisburg, PA 17106


                   First Nataional Bank/Legacy
                   500 East 60th St North
                   Sioux Falls, SD 57104


                   First Nataional Bank/Legacy
                   Attn: Bankruptcy
                   Po Box 5097
                   Sioux Falls, SD 57117


                   First Premier Bank
                   3820 N Louise Ave
                   Sioux Falls, SD 57107
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document    Page 11 of 16


                   First Premier Bank
                   Attn: Bankruptcy
                   Po Box 5524
                   Sioux Falls, SD 57117


                   Greater Nevada Credit Union
                   P.o. Box 2128
                   Carson City, NV 89702


                   Greater Nevada Credit Union
                   Attn: Bankruptcy
                   Po Box 2128
                   Carson City, NV 89702


                   H&R Block
                   PO Box 677463
                   Dallas, TX 75267


                   Hanover Insurance Group
                   PO Box 580045
                   Charlotte, NC 28258


                   I C System Inc
                   Po Box 64378
                   Saint Paul, MN 55164


                   I C System Inc
                   Attn: Bankruptcy
                   Po Box 64378
                   St Paul, MN 55164


                   Internal Revenue Service
                   PO Box 7346
                   Philadelphia, PA 19101-7346
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document    Page 12 of 16


                   Iowa Department of Revenue
                   PO Box 10471
                   Des Moines, IA 50306


                   Kaiser Foundation Health Plan
                   File 50445
                   Los Angeles, CA 90074


                   Lincoln Auto Financial Svc
                   PO Box 542000
                   Omaha, NE 68154


                   Lincoln Automotive Financial Service
                   Attn: Bankruptcy
                   Po Box 542000
                   Omaha, NE 68154


                   Louisana Aanesthesiology Group
                   PO Box 53957
                   Lafayette, LA 70505


                   Louisana Department of Revenue
                   PO Box 201
                   Baton Rouge, LA 70821


                   LVNV Funding/Resurgent Capital
                   C/o Resurgent Capital Services
                   Greenville, SC 29602


                   LVNV Funding/Resurgent Capital
                   Attn: Bankruptcy
                   Po Box 10497
                   Greenville, SC 29603
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document    Page 13 of 16


                   Merrick Bank/CardWorks
                   Po Box 9201
                   Old Bethpage, NY 11804


                   Merrick Bank/CardWorks
                   Attn: Bankruptcy
                   Po Box 9201
                   Old Bethpage, NY 11804


                   Midland Funding
                   2365 Northside Dr Ste 30
                   San Diego, CA 92108


                   Midland Funding
                   2365 Northside Dr Ste 300
                   San Diego, CA 92108


                   Navient
                   Po Box 9500
                   Wilkes Barre, PA 18773


                   Navient
                   Po Box 9655
                   Wilkes Barre, PA 18773


                   Navient
                   Attn: Bankruptcy
                   Po Box 9000
                   Wiles-Barr, PA 18773


                   Northeastern Nevada Surgery
                   c/o Transworld Systems Inc
                   507 Prudential Road
                   Horsham, PA 19044
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document    Page 14 of 16


                   One Health Rapid Care
                   440 Hopkinsville Street
                   Greenville, KY 42345


                   Pathology Group of Louisana
                   PO Box 84030
                   Baton Rouge, LA 70884


                   Portfolio Recovery
                   120 Corporate Blvd Ste 1
                   Norfolk, VA 23502


                   Portfolio Recovery
                   Po Box 41021
                   Norfolk, VA 23541


                   Progressive Lease
                   256 West Data Drive
                   Draper, UT 84020


                   Radiology Associates
                   c/o Trinity Billing Solutions
                   PO Box 1890
                   AR 72408


                   St. Elizabeth Hospital
                   c/o Receivable Recovery Services
                   PO Box 7100
                   Metairie, LA 70010


                   State of California, EDD
                   Benefit Overpayment Collection Sect
                   MIC 91
                   PO Box 826218
                   Sacramento, CA 94230
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document    Page 15 of 16


                   Syncb/cctr
                   C/o Po Box 965036
                   Orlando, FL 32896


                   Syncb/cctr
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/Walmart
                   Po Box 965024
                   Orlando, FL 32896


                   Synchrony Bank/Walmart
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   The Receiveable Management Svc
                   PO Box 361348
                   Columbus, OH 43236


                   The Village at Fountain Lakes
                   2419 W. Once Roth Road
                   Gonzales, LA 70737


                   United Community Bank
                   4626 Highway 1
                   Raceland, LA 70394


                   US Deptartment of Education/Great Lakes
                   Po Box 7860
                   Madison, WI 53707
Case 6:19-bk-14590-SY   Doc 1 Filed 05/28/19 Entered 05/28/19 15:52:23   Desc
                        Main Document    Page 16 of 16


                   US Deptartment of Education/Great Lakes
                   Attn: Bankruptcy
                   Po Box 7860
                   Madison, WI 53707


                   Webbank
                   c/o Global Credit & Collection Corp
                   5440 N. Cumberland Avenue
                   Suite 300
                   Chicago, IL 60656


                   Womens Hospital
                   PO Box 95009
                   Baton Rouge, LA 70895


                   WoodForest Bank
                   PO Box 7889
                   Spring, TX 77387
